Exhibit 10.3 

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].

 

THIS AGREEMENT is made on [ 6 Nov ] 2017

 

BETWEEN:

 

  1. [***], of [***] (“ [***]”); and

 

  2. YeeTah Insurance Consultant Limited, a company incorporated in Hong Kong
(registered number: 64676899-000) whose registered office is at Room 1901, Wing
Kwok Centre, 182 Woosung Street, Jordan, Kowloon, Hong Kong (the
‘Intermediary”).

 

WHEREAS:

 

  A. [***] is an insurer authorized by the Insurance Authority under the IO to
carry on Long Term Business in or from Hong Kong.

 

  B. The Intermediary carries on business as an independent financial adviser
and is an Authorized Insurance Broker.

 

  C. This Agreement sets out the terms on which [***] will pay Commission to the
Intermediary for Referral Business.

 

  1. Definitions

 

  1.1 In this Agreement the following words and expressions shall have the
following meanings:

 

  “Anti-Money Laundering Regulations” (i) the Drug Trafficking (Recovery of
Proceeds) Ordinance (Cap. 405), (ii) the Organized and Serious Crimes Ordinance
(Cap. 455), (iii) the Anti-Money Laundering and Counter-Terrorist Financing
(Financial Institutions) Ordinance (Cap. 615), (iv) United Nations
(Anti-Terrorism Measures) Ordinance (Cap. 575), (v) the Guideline on Anti-Money
Laundering and Counter-Terrorist Financing issued by the Office of the
Commissioner of Insurance in Hong Kong as may be amended from time to time, (vi)
the Guideline on Anti-Money Laundering and Counter-Terrorist Financing issued by
the Securities and Futures Commission in Hong Kong as may be amended from time
to time, and (vii) any other applicable ordinances, regulations and
guidelines/guidance notes issued by the regulators or authorities relating to
anti-money laundering and counter-terrorist financing;         “Applicable Laws
and Regulations” all laws and regulations, whether of Hong Kong or elsewhere,
applicable to the business of the intermediary including advising Clients in
respect of Products, arranging Products and the Referral Business including the
IO, the Securities and Futures Ordinance (Cap. 571), the Prevention of Bribery
Ordinance (Cap. 201), the Privacy Ordinance and the Anti-Money Laundering
Regulations;         “Authorized Insurance Broker” an ‘authorized insurance
broker’ as defined in the IO;         “Business Day” a day other than a Saturday
or Sunday when banks in Hong Kong are open for normal banking business;        
“Clawback” Commission paid to the Intermediary but repayable to [***] under this
Agreement;         “Client” the person for whom the Intermediary conducts
Referral Business;         “Commission” the commission payable by [***] to the
Intermediary under Clause 7, the Commission Schedule, the Commission and Bonus
Schedule and any other Schedule in relation to Commission and/or Bonus (if any)
(collectively “Commission Schedule”);         “Commission Statement” the
statement issued by [***] to the Intermediary from time to time showing the
details of the Commission and Clawback, if any;

 



1

 

 

  “Group” the Party in question and its holding companies and any subsidiaries
of such holding companies at the date of this Agreement or as the same may vary
from time to time;         “Hong Kong dollars” or “HK$” the lawful currency of
Hong Kong;         “IO” the Insurance Ordinance (Cap. 41);         “Long Term
Business” ‘long term business’ as defined in the IO;         “Losses” actions,
proceedings, losses, damages, liabilities, claims, costs and expenses including
fines, penalties and legal and other professional fees;         “Marketing
Materials” advertisements, brochures and other marketing or promotional
materials relating to the Products or [***] or both provided to the Intermediary
by or on behalf of [***];         “Parties” [***] and the Intermediary and
“Party” means either of them;         “Policyholder” a Client who becomes the
holder of a Product as a result of Referral Business;         “Premiums” the
premiums payable by a Client for a Product;         “Privacy Ordinance” the
Personal Data (Privacy) Ordinance (Cap. 486);         “Product” a type of
insurance policy offered for sale by [***] via the Intermediary as part of
[***]’s Long Term Business;         “Product Information” information,
illustration, forecast, document or summary including Marketing Materials and
Product terms and conditions and schedules and premium rates provided to the
Intermediary by [***] in connection with the Products;         “Qualifying
Policy” by [***] the Premiums for which are paid to [***] (but which will cease
to be a Qualifying Policy if Commission is no longer payable in respect of that
insurance policy);         “Referral Business” the introduction by the
Intermediary of Clients to [***] for the purpose of proposal or application for,
or effecting or acquiring, a Product;           “Representatives”
representatives, employees, officers, directors and agents of the Intermediary
including, without limitation, any company within the Group of the Intermediary
who might be involved in the business carried out by the Intermediary or in the
provision of services connected with that business including the Referral
Business; and   the term of this Agreement.         “Term” an insurance policy
issued by [***] in respect of Referral Business accepted

 

2

 

 



2.Term

 

2.1This Agreement shall commence on 6 November 2017 and continue until
terminated by [***] or the Intermediary in accordance with the provisions of
Clause 11.

 

3.Authority

 

3.1The Intermediary acts as the agent of the Client and not [***].

 

3.2The Intermediary has no authority to bind or commit [***] to the provision of
investment cover or to settle or pay any claim or to bind or commit [***] or
incur liabilities on its behalf in any other way and shall not make any
statement or do any act or thing which claims or implies it is able to do so. It
shall not hold itself out or describe itself or any of its Representatives as
the employee, agent or representative of [***] or allow anything to be done to
imply that it or any of its Representatives is an employee, agent or
representative of [***]. The Intermediary will not pledge the credit of [***] or
endorse any cheque payable to [***].

 

3.3The Intermediary acknowledges that [***]’s name and logo and Product names
and other Marketing Materials belong to [***] and are protected by intellectual
property rights including copyright and trademark protection. The Intermediary
will not use [***]’s name or logo or Product names or logos on its letterhead,
business cards or advertisements or otherwise save on Product Information or
other material approved in writing in advance by [***].

 

3.4The Intermediary has no authority to hold Client monies for [***]. If the
Intermediary receives Client monies payable to [***], including Premiums, the
Intermediary will immediately forward these to [***] in full without deduction
or set off and exclusive of bank or other transfer charges which will be payable
by the Intermediary and until receipt by [***] the Intermediary holds these
Client monies for the Client.

 

3.5No warranty is given by [***] as to the performance or profitability of any
Product or its suitability for any Client.

 

4.Referral Business

 

4.1During the Term the Intermediary will:

 

  (i) conduct its business, including the Referral Business, with utmost good
faith and integrity and with all due care and diligence maintaining a high
standard of service for Clients;

 

  (ii) maintain all necessary licenses, consents and approvals required for the
conduct of its business, including the Referral Business, in any country in
which it operates;

 

  (iii) ensure that its Representatives are suitably trained and qualified in
accordance with all Applicable Laws and Regulations and are familiar with and
able to fully and properly explain the Products to Clients;

 

  (iv) without prejudice to its other obligations hereunder, ensure that neither
it nor any of its Representatives carries on any regulated activity (as set out
in Part 1 of Schedule 5 to the Securities and Futures Ordinance (Cap. 571) of
Hong Kong including, without limitation, advising on securities) in connection
with its business, including the Referral Business, unless the person carrying
on that regulated activity has all necessary licences and registrations
(including, without limitation, in the case of advising on securities a Type 4
(advising on securities) licence from the Securities and Futures Commission in
Hong Kong);

 

  (v) conduct the Referral Business in all respects in accordance with [***]’s
business procedures as the same are in force from time to time and are notified
to the Intermediary, including proof of where business is conducted; and

 

  (vi) ensure that its Representatives comply with all the terms and conditions
of this Agreement in respect of the Referral Business as if they were the
Intermediary under this Agreement.

 



3

 

 

4.2The Intermediary warrants, undertakes and represents to [***] that in
carrying out the Referral Business the Intermediary will not, and will ensure
that its Representative will not be breach of any term (express or implied) of
any contract or other legal obligation binding on it or any Applicable Laws and
Regulations.

 

4.3Subject to Clause 4.4, the Intermediary will immediately pass on all Product
Information to the Client.

 

4.4The Intermediary will only use Marketing Materials that have been approved or
authorized for distribution to the public in accordance with Applicable Laws and
Regulations and which comply with the relevant disclosure requirements in the
respective country or jurisdiction in which the Intermediary carries on Referral
Business.

 

4.5The Intermediary will not alter any Product Information or make any false or
misleading statement regarding the Product Information or waive any requirement
of, or modify or alter, any Product Information.

 

4.6The Intermediary will not issue any:

 

  (i) advertisement, statement, leaflet or other marketing materials concerning
[***] or its business including the Products; or

 

  (ii) illustration, application form, policy, endorsement, note, receipt or
other document on [***]’s behalf other than the Product Information or as
otherwise approved in writing by [***].

 

4.7[***] reserves the right to reject any Referral Business without giving a
reason.

 

4.8Premiums shall be paid:

 

  (i) by Client cheque in favour of “[***]”; or

 

  (ii) by direct bank transfer from the Client’s bank account to [***]’s bank
account (all bank charges being paid by the Client); or

 

  (Hi) by the Client’s credit or debit card to [***]’s bank account (all bank
charges being paid by the Client) or by duly
signed authorization permitting the relevant issuer of such credit card or debit
card to transfer the relevant amounts to the [***] bank account (all bank
charges being paid by the Client).

 

4.9The Intermediary will not pay Premiums for a Client even with the knowledge
or consent of the Client.

 

4.10[***] is entitled to communicate directly with Clients who are or may become
Policyholders.

 



4

 

 

4.11The Intermediary will promptly notify [***] in writing of:

 

  (i) any complaint made to the Intermediary or a Representative about [***] or
a Product or the Referral Business;

 

  (ii) any allegation of a third party, including a Client, that the
Intermediary or a Representative has breached any Applicable Laws and
Regulations,

 

together with full details of such complaint or allegation including copies of
all relevant documents and will cooperate fully with [***] in any proceedings,
suit or action arising out of or in connection with any such complaint or
allegation.

 

4.12The Intermediary will not unless it is in the Client’s best interests,
induce or persuade or attempt to induce or persuade any Client to forfeit,
surrender or cancel any insurance policy or part thereof or allow any insurance
policy or part thereof to lapse whether for the purpose of replacing the same
with another insurance policy or otherwise.

 

4.13The Intermediary will produce to [***] on demand and allow [***] to take
copies of such of its books, records and accounts relating to the Referral
Business as [***] may reasonably require.

 

4.14The Intermediary may at its own risk deliver to [***] by way of facsimile or
electronic mail (a) authorization forms that have been signed by the Client
pursuant to Clause 4.8(iii) above; (b) requests from Clients regarding fund
switching or other redirection services approved by [***]; and (c) any other
instruction or request which [***] deems acceptable to be delivered by way of
facsimile or electronic mail from time to time (collectively referred
hereinafter as “Documents”). The Intermediary acknowledges that facsimile or
electronic mail is not a secure mean of communication, and that it is aware of
the risks involved, and that the Documents are only delivered by this method
solely for the Intermediary’s convenience.

 

4.15The Intermediary undertakes to secure the signature of the Client or
relevant account holder on each and every Document (as applicable) delivered to
[***] and to verify the instructions of the Client contained in such Documents
and confirm with the Client before delivering it to [***] pursuant to Clause
4.14. The Intermediary acknowledges that [***] shall be under no duty to enquire
into the Documents to be delivered pursuant to Clause 4.14 and are entitled to
treat such Documents provided by the Intermediary to be genuine and properly
executed and to act on such Documents and shall not be liable in any manner
whatsoever for acting on such Documents.

 

4.16The Intermediary undertakes to comply with [***]’s business procedures and
operational rules for facsimile or electronic mail instructions which may be
amended from time to time. The Intermediary acknowledges that [***] will only
accept Documents from it under the terms herein and undertakes that it shall not
and shall ensure that its Representatives shall not directly or indirectly
cause, encourage or facilitate the Clients to fax or email any service forms or
instructions (including the Documents) to [***] directly or do anything as a
result of which the Clients fax or email any such forms or instructions to [***]
directly.

 

4.17The Intermediary warrants, undertakes and represents to [***] that (a) all
insurance application forms of the Client submitted to [***] are signed by the
Client (irrespective of his/her nationality, residence or citizenship) in Hong
Kong and are procured from selling or soliciting activities conducted solely in
Hong Kong; and (b) it will not solicit any business outside of Hong Kong for the
purpose of performing this Agreement.

 



5

 

 

5.Anti-Money Laundering Regulations

 

5.1The Intermediary will comply with the requirements of the Anti-Money
Laundering Regulations and will not do or omit to do anything that places or may
place [***] in breach of the Anti-Money Laundering Regulations.

 

5.2Without limiting its obligations under Clause 5.1, the Intermediary agrees to
carry out customer due diligence measures on behalf of [***] and undertakes to
obtain, verify, record and maintain evidences of the identity of all Clients,
Policyholders, insureds and beneficial owners of Products issued in respect of
Referral Business and the source of Premiums/fund/income/wealth for those
Products in accordance with the Anti-Money Laundering Regulations and any
additional requirements of [***] from time to time.

 

5.3The Intermediary will immediately after it has carried out the customer due
diligence measures on behalf of [***] provide [***] with data or information
that the Intermediary has obtained in the course of carrying out that measures
and will provide without delay a copy of any documents, a record of the data or
information and any related evidences that are obtained by the Intermediary in
the course of carrying out that measures on behalf of [***] upon request and in
circumstances where the Intermediary is about to cease trading or does not act
as an intermediary for [***] anymore including without limitation upon the
termination of this Agreement.

 

5.4The Intermediary undertakes to keep all underlying customer due diligence
information throughout the continuance of [***]’s business relationship with the
Client and for at least six years beginning on the date on which the business
relationship of the Client with [***] ends or until such time as may be
specified by the relevant authority.

 

5.5The Intermediary shall immediately notify [***] in writing if it:

 

  (i) fails to verify the identity of a Client, Policyholder, insured or
beneficial owner of a Product or the source of Premiums/fund/income/wealth for
that Product; or

 

  (ii) otherwise fails to comply with the Anti-Money Laundering Regulations.

 

5.6The Parties agree that [***] shall be entitled to deal with Clients,
Policyholders, insureds and beneficial owners of Products issued in respect of
Referral Business on the basis that the Intermediary has complied with the
Anti-Money Laundering Regulations and that [***] shall be entitled to rely on
the certification of the identity of such Clients, Policyholders, insureds and
beneficial owners and the source of Premiums/fund/income/wealth obtained by the
Intermediary.

 

5.7The Intermediary undertakes that it has adequate policies and procedures in
place to prevent money laundering and terrorist financing and to comply with the
Anti-Money Laundering Regulations. The Intermediary agrees that [***] has rights
to review and to audit the Intermediary’s anti-money laundering and
counter-terrorist financing policies and procedures.

 

5.8The Intermediary agrees that [***] has rights to make enquiries concerning
the Intermediary’s stature, eligibility and regulatory track record and the
extent to which any group’s anti-money laundering and counter-terrorist
financing standards are applied and audited. The Intermediary shall provide
[***] with evidences in respect of the Intermediary’s full compliance with the
Anti-Money Laundering Regulations as [***] may from time to time reasonably
require.

 



6

 

 

6.Data Privacy

 

6.1The Intermediary undertakes to [***] to comply with all applicable data
protection legislation in respect of the Referral Business including the Privacy
Ordinance. This includes, without limitation, taking all practicable steps to
ensure that:

 

  (i) the personal data of Clients, Policyholders, insureds and the beneficial
owners of Products issued in respect of Referral Business is accurate and up to
date and is protected against unauthorized or accidental access, processing,
erase or other use according to Principle 4 of Schedule 1 in the Personal Data
(Privacy) Ordinance (Cap 486) (the “Privacy Ordinance”);

 

  (ii) information is generally available according to Principle 5 of Schedule 1
in the Privacy Ordinance; and

 

  (iii) Clients, Policyholders, insureds and the beneficial owners of Products
issued in respect of Referral Business have access to their personal data
according to Principle 6 of Schedule 1 in the Privacy Ordinance.

  

6.2The Intermediary will be responsible for obtaining on behalf of [***], the
consent in accordance with the Privacy Ordinance for the collection and use of
the personal data of all Clients, Policyholders, insureds and beneficial owners
of Products issued in respect of Referral Business for the purposes set out in
the proposal form for the relevant Product.

 

6.3The Intermediary consents to collection and use by [***] of the
Intermediary’s personal data, if any, and that of its Representatives, and the
transfer of that personal data within the [***] Group both within and outside
Hong Kong, for the purposes of the administration of this Agreement and the
Referral Business including carrying out background and credit checks on the
Intermediary and the Representatives.

 

7.Commission

 

7.1[***] shall, subject to the Intermediary performing its obligations under
this Agreement, pay Commission to the Intermediary for Qualifying Policies in
accordance with the provisions of this Clause 7 and the Commission Schedule that
is subject to amendment by [***] from time to time.

 

7.2Commission is payable in Hong Kong dollars unless otherwise agreed in writing
by [***].

 

7.3Commission will not be paid unless and until it totals more than HK$5,000.

 

7.4Commission payments are inclusive of any applicable value added tax or other
sales tax.

 

7.5The Intermediary shall not be entitled to Commission, and shall forthwith
repay to [***], on demand by [***], any Commission already paid to the
Intermediary in respect of a Qualifying Policy if such Qualifying Policy is
rescinded, cancelled (whether during cooling-off period or otherwise) or is void
for any reason or Premiums for that Qualifying Policy are repaid or rebated or
repayable to the Client for any reason.

 

7.6[***] shall be entitled to require any Clawback to be:

 

(i)set-off against any future amount payable to the Intermediary, including
Commission, (but if that amount is insufficient the Intermediary will forthwith
repay the balance of the Clawback to [***]); or

 

(ii)repaid in full, without deduction or set-off, to [***] within 14 days of a
written demand by [***] to the Intermediary.

 



7

 

 

7.7If the Intermediary fails to pay any amount payable by it under this
Agreement, including Clawback, [***] shall be entitled to charge the
Intermediary interest on the overdue amount from the due date up to the date of
actual payment, after as well as before judgment, at the rate of 1.5 per cent
per annum above the Prime Rate (quoted by the Hong Kong Shanghai Banking
Corporation Limited). Such interest shall accrue on a daily basis, shall be
compounded quarterly and shall be payable by the Intermediary on demand.

 

7.8The obligations of the Intermediary and the rights of [***] under Clauses 7.6
and 7.7 will survive the termination of this Agreement.

 

7.9[***] may amend the Commission Schedule at any time at its entire discretion
by giving a written notice to the Intermediary. In these circumstances, no
consent from the Intermediary or written agreement of the Parties is required.
The amended Commission Schedule will not affect the rate of Commission payable
on Referral Business introduced prior to the effective date of the amended
Commission Schedule.

 

7.10The Intermediary will comply with all Applicable Laws and Regulations with
regard to the receipt, disclosure and sharing of Commission and will not pay or
rebate any of the Commission to the Client, Policyholder, insured, beneficiary
or any third party.

 

7.11The Commission Statement will, except in case of manifest error or any
question of law, be conclusive evidence against the Intermediary.

 

7.12[***] may, at its entire discretion, cease immediately to pay Commission, or
any part thereof, in the event:

 

  (i) the Intermediary ceases to be the agent of the Client purchasing the
Qualifying Policy;

 

  (ii) the Intermediary ceases to be an Authorized Insurance Broker;

 

  (iii) the Intermediary acts or fails to act in any way which is a breach of or
inconsistent with the Intermediary’s duties to its Clients or its duties or
obligations under this Agreement; or

 

  (iv) this Agreement is terminated by [***] other than under Clause 11.1 or by
the Intermediary for any reason.

 

7.13The Intermediary’s entitlement to Commission will be subject to the
Intermediary’s compliance of the provisions of this Agreement in all respects
and all Applicable Laws and Regulations without any act of fraud, mis-selling or
misrepresentation in carrying out Referral Business.

 

7.14The Intermediary shall on demand repay [***] Commission which the
Intermediary is not entitled in accordance with the terms of this Agreement
(including without limitation any Commission which the Intermediary is not
entitled pursuant Clause 7.5 and 7.13).

 



8

 

 

8.Warranties & Representations

 

8.1The Intermediary warrants and represents to [***] that:

 

  (i) it is a limited liability company duly incorporated and validly existing
under Hong Kong law;

 

  (ii) it is an Authorized Insurance Broker;

 

  (iii) it maintains, and will continue to maintain in full force and effect
during the Term, all authorizations, registrations approvals, consents and
licences required in connection with the entry into, performance, validity and
enforceability of, and matters and transactions contemplated by, this Agreement;

 

  (iv) it is the holder of such authorizations, registrations, licences, permits
and other authorities necessary for advising on and arranging Products on behalf
of Clients;

 

  (v) it is not the subject of any regulatory or disciplinary proceeding or
investigation in any country in which it carries on business;

 

  (vi) it has the written authority of the Client to refer the relevant Referral
Business to [***].

 

9.Indemnity

 

9.1The Intermediary undertakes to indemnify and keep [***] and all other members
of its Group and their respective directors, officers, agents and employees
(with [***] entering into this Agreement on its own behalf and on behalf of all
such persons so that they shall have the benefit of the Intermediary’s
obligations under this Clause) indemnified from and against and in respect of
all Losses which may be suffered or incurred by any of them arising directly or
indirectly out of or in connection with any of the following events:

 

  (i) any breach or non-compliance with any of the terms of this Agreement by
the Intermediary;

 

  (ii) the negligence or misconduct of the Intermediary or any of its
Representatives in connection with the Referral Business; or

  

(iii)[***] accepting Documents from the Intermediary under Clause 4 and acting
thereon, whether or not the same are confirmed in writing by the Intermediary.

 

The provisions of this Clause 9 will survive the termination of this Agreement.

 



9

 

 

10.Confidentiality

 

10.1Each Party recognises that under this Agreement it may receive trade secrets
and/or confidential or proprietary information belonging to the other. Subject
to the exclusions detailed in Clause 10.3, all such information which is
designated as confidential or which is otherwise confidential in nature (and
which includes, in the case of the Intermediary, the terms of this Agreement
including details of the Commission) constitutes “Confidential Information”.

 

10.2Each Party agrees not to divulge Confidential Information belonging to the
other to any third party.

 

10.3The following shall not be Confidential Information for the purposes of this
Clause:

 

(i)information which is in, or which comes into, the public domain otherwise
than by reason of a breach of this Agreement or of any other duty of
confidentiality relating to that information;

 

  (ii) information obtained from a third party without that third party being
under an obligation (express or implied) to keep the information confidential;

 

  (iii) information which is lawfully in the possession of the other Party
before the date of this Agreement and in respect of which that Party is not
under an existing obligation of confidentiality.

 

10.4Each Party shall be permitted to disclose Confidential Information to the
extent that it is required to do so:

 

(i)to enable the disclosing party to perform its obligations under this
Agreement; or

 

  (ii) by any applicable law or by a court, arbitral or administrative tribunal
in the course of proceedings before it; or

 

  (iii) by any regulatory body (including any investment exchange) acting in the
course of proceedings before it or any regulatory body (including any investment
exchange) acting in the course of its duties, or

 

  (iv) in order to give proper instructions to any professional adviser of that
Party who also has an obligation to keep any such Confidential Information
confidential;

 

10.5Each Party shall be permitted to disclose Confidential Information to the
extent that disclosure is authorised in writing by the other Party which
authorisation shall not be unreasonably withheld or delayed.

 

10.6The Parties acknowledge and agree that any breach by a Party of Clause 10.2
will cause the other Party irreparable harm for which it would have no adequate
remedy at law. The Parties agree that, in the event of any actual or threatened
breach by a Party or its employees or representatives of its confidentiality
obligations, the other Party will have the right to seek and obtain immediate
injunctive relief in addition to any other right it may have under this
Agreement or at law, to prohibit any violation or such obligations.

 

10.7The Parties shall ensure that their respective directors, officer, employees
and agents comply with the provisions of this Clause 10.

 

10.8The provisions of this Clause 10 will survive the termination of this
Agreement for a period of 2 years or, in respect of any particular item of
Confidential Information, until such earlier time as that item of Confidential
Information reaches the public domain otherwise than by reason of a breach of
this Agreement or of any other duty of confidentiality relating to that
information.

 



10

 

 

11.Termination & Effects of Termination

 

11.1Either Party may terminate this Agreement by giving to the other not less
than 30 days’ prior written notice or other period as agreed between parties
from time to time.

 

11.2[***] may terminate this Agreement with immediate effect from service on the
Intermediary by written notice, if the Intermediary:

 

  (i) ceases to be an Authorized Insurance Broker or otherwise ceases to
maintain any licence, permit or authorization necessary for it to carry on its
business;

 

  (ii) is in breach of any material obligation under this Agreement and, if the
breach is capable of remedy, fails to remedy such breach within 14 days of
receipt of notice from [***] so to do; or

 

  (iii) enters into any composition or arrangement with its creditors, has a
receiver, a receiver and manager or an administrator appointed to it or is the
subject of any resolution or petition for winding up (other than for the purpose
of amalgamation or reconstruction while solvent), is dissolved or becomes
bankrupt or ceases, or threatens to cease, to carry on business or is unable to
pay its debts within the meaning of any applicable legislation relating to
insolvency or bankruptcy.

 

11.3On termination of this Agreement the Intermediary will immediately return to
[***] all materials and documents in the Intermediary’s possession that have
been provided to the Intermediary by [***] including all Product Information.

 

11.4Termination of this Agreement howsoever caused shall:

 

  (i) be without prejudice to any obligations or rights of either of the Parties
accrued prior to such termination; and

 

  (ii) not affect any provision of this Agreement which is expressly or by
implication intended to come into effect on, or to continue in effect after such
termination.

 

12.Assignment

 

12.1Neither Party may assign any benefit or obligation arising under this
Agreement, without the prior written consent of the other Party.

 

12.2Notwithstanding Clause 12.1, [***] may without the prior written consent of
the Intermediary:

 

  (i) assign or charge the benefit this Agreement as a whole to a bank or other
financial institution as security for its borrowings or the borrowings of its
Group;

 

  (ii) assign the benefit and burden of this Agreement as a whole to any other
member of its Group.

 

12.3Any purported assignment that does not comply with the terms of this Clause
12 shall, as between the Parties be null and void.

 



11

 

 

13.General Provisions

 

13.1Waiver

 

Any failure to exercise or any delay in exercising a right or remedy provided by
this Agreement or at law or in equity shall not constitute a waiver of the right
or remedy or a waiver of any other rights or remedies. A waiver of a breach of
any of the terms of this Agreement or of a default under this Agreement shall
not constitute a waiver of any other breach or default and shall not affect the
other terms of this Agreement.

 

13.2Remedies

 

The rights and remedies provided by this Agreement are cumulative and (subject
as otherwise provided in this Agreement) are not exclusive of any rights or
remedies provided at law or in equity.

 

13.3Variation

 

Subject to Clause 7.9, this Agreement may be varied by:

 

  (i) written agreement of the Parties; or

 

  (ii) written notification by [***] to the Intermediary provided [***] gives
not less than 28 days’ notice of such variation and without prejudice to any
accrued rights and liabilities of the Intermediary prior to such variation; or

 

  (iii) written notification by [***] on less than 28 days’ notice if, in
[***]’s opinion, changes in legislation or rules of any relevant regulatory
authority require it in which case [***] will give notice of the variation as
soon as reasonably practicable.

 

13.4Severance

 

If any or administrative body of competent jurisdiction finds any provision of
this Agreement to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions of this Agreement which
shall remain in full force and effect, If any such provision would be valid or
enforceable if some part of the provision were deleted, the provision in
question shall apply with such modification as may be necessary to make it
valid.

 

13.5Set-Off

 

[***] shall be entitled but not obliged at any time or times by giving written
notice to the Intermediary to set off any liability of any Intermediary Group
Company to any [***] Group Company against any Commission payable to the
Intermediary. Any exercise by [***] of its rights under this Clause shall be
without prejudice to any other rights or remedies available to [***] under this
Agreement or otherwise.

 

13.6Entire Agreement

 

This Agreement, constitutes the entire agreement and understanding between the
Parties in respect of the matters dealt with in it and supersedes, cancels and
nullifies any previous written or oral agreement between the Parties relating to
such matters notwithstanding the terms of any previous agreement or arrangement
expressed to survive termination. The Intermediary and [***] acknowledges and
agrees that in entering into this Agreement it does not rely on, and shall have
no remedy in respect of, any statement, representation, warranty or
understanding (whether negligently or innocently made) of any person (whether a
Party or not) other than as expressly set out in this Agreement

 

13.7Non-Exclusive

 

This Agreement is not and shall not be deemed to be exclusive and the Parties
are free to enter into similar agreements with other parties.

 

13.8No Partnership or Agency

 

Nothing in this Agreement is intended to create a partnership or joint venture
of any kind or relationship of employer/employee between the Parties or to
authorise either Party to act as agent for the other.

 



12

 

 

14.Notices & Electronic Communications

 

14.1Any notice given under or in relation to this Agreement shall be in writing
and signed by or on behalf of the Party giving it and may be delivered
personally or by prepaid first class post or fax and in the case of post will be
deemed to have been given 2 working days after the date of posting and in the
case of fax at the time of transmission. Notices shall be delivered or sent to
the addresses or fax number of the Parties set out in Clause 14.2 or to any
other address or fax number in both cases in Hong Kong notified in writing by
the relevant Party to the other for the purpose of receiving communications and
notices after the date of this Agreement. Each Party may specify by notice to
the other a particular individual or office holder to whom any communications to
it and notices served on it are to be addressed in which event a notice shall
not be validly given unless so addressed.

 

14.2Subject to Clause 14.3, all communications in respect of this Agreement will
be sent to the Parties as follows:

 

(i)[***]:

 

Address: [***]



Tel: [***]



Fax: [***]



Attention: [***]

 

(ii)the Intermediary

 

Address: Room 1901, Wing Kwok Centre, 182 Woosung Street, Jordan, Kowloon, Hong
Kong



Tel: 2346 1977



Fax3020 6137



Attention: Lee Kwan Keung

 

14.3[***] shall be entitled to communicate with the Intermediary electronically
to any email address provided by the Intermediary and to send or supply
documents and information including Product Information and the Commission
Statement to the Intermediary in electronic form and via [***]’s website. The
Intermediary’s use of [***]’s web-site will also be governed by the terms and
conditions of use of that web-site.

 

15.Interpretation

 

15.1In this Agreement (which expression includes the recitals, the Commission
Schedule) reference to:

 

(i)one gender include all other genders and to the singular includes the plural
and vice versa;

 

  (ii) persons shall include bodies corporate, unincorporated associations and
partnerships in each case whether or not having a separate legal personality;

 

  (iii) a Party includes the Party’s executors, administrators, successors and
permitted assigns; and

 

  (iv) Clauses, recitals, the Commission Schedule are to clauses of and the
recitals and schedule(s) to this Agreement;

 

  (v) the word ‘including” or “include” and similar expressions are to be
construed without limitation; and

 

  (vi) ordinances are to the Laws of Hong Kong and any ordinance or statutory
provisions include a reference to that ordinance or statutory provision as
amended, extended, consolidated, modified or replaced from time to time (whether
before or after the date of this Agreement) and include any order, regulation,
instrument or other subordinate legislation made under the relevant ordinance or
statutory provision.

 

15.2The headings in this Agreement are used for convenience only and shall not
affect its construction.

 

15.3In this Agreement the expressions “subsidiary” and “holding company” shall
have the meaning given to them by sections 13, 14 and 15 of the Companies
Ordinance (Cap. 622).

 



13

 

 

16.Governing Law & Jurisdiction

 

16.1This Agreement is governed by and shall be construed in accordance with the
laws of Hong Kong.

 

16.2Each Party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of Hong Kong over any claim or matter arising under or in connection with
this Agreement or the legal relationships established by this Agreement.

 

17.[***]

 

17.1During the Term, [***] will provide the Intermediary located within the Asia
Pacific Region with an access right to the [***] (the “[***]’’) on a
non-exclusive basis.

 

17.2The Intermediary warrants, undertakes and represents to [***] that: -

 

  (i) it will authorize access to the [***] and the information contained within
only to its active employees who are located in the Asia Pacific Region and have
a legitimate need to know the information contained within the [***] in order to
provide and maintain the Product or the related customer services to the Client
(the “Authorized Employees”).

 

  (ii) it and the Authorized Employees will use the [***] only in relation to
(a) [***]’s clients, prospects or potential clients; and (b) the selling,
promoting and/or dealing with the Products.

 

  (iii) it and the Authorized Employees will not use the [***] and the
information contained within the [***] improperly, illegally or beyond the
authorization of [***];

 

  (iv) it and the Authorized Employees will maintain the confidentiality of
their password(s) assigned for the [***] and will not reveal such password(s) to
any third party or unauthorized person. It will immediately notify [***] of any
known or suspected (a) unauthorized use of the Intermediary’s or the Authorized
Employees’ account and/or password or the [***]; or (b) breach of security,
including loss, theft, or unauthorized disclosure of the password(s) of the
Intermediary and the Authorized Employees.

  

  (v) it and the Authorized Employees will not (a) release, disclose or transfer
to any third party, except the data subject, any information or data contained
within the [***] of any purpose; (b) reproduce, transmit or store in a retrieval
system, in any format or by any means, electronic, mechanical, photocopying,
recording, or otherwise, the information or data contained within the [***]
without the prior written permission of [***]; and (c) use the information or
data contained within the [***] in any manner other than in the normal course of
distribution activities in furtherance of the interest of the relationship
between [***], the Intermediary and its clients. It and the Authorized Employees
will return and/or destroy all information, data or material collected from the
[***] forthwith upon demand by [***] or at the termination of this Agreement and
if requested by [***], produce evidence of compliance with this Clause 17.2(v)
to the satisfaction of [***].

  

  (vi) it has policies and practices on information technology security and data
privacy in place to keep the [***] and the information contained within secure
and confidential and to protect them from loss and unauthorized or accidental
access and processing. It maintains physical, electronic, and procedural
safeguards to protect the [***] and the information contained within;

 



14

 

 

  (vii) it and the Authorized Employees will comply with (a) any guidelines,
rules, policies, manuals, in whatsoever form, in relation to the [***] that are
given and/or amended by [***] from time to time, including without limitation,
the [***] - Terms of Use and the Business Oriented Support System (B.O.S.S.) for
IFA User Guide; and (b) any internal policies and practices of the Intermediary
on information technology security and data privacy including those mentioned in
Clause 17.2(vi);

 

  (viii) it and the Authorized Employees will be responsible for regularly
reviewing the guidelines, rules, policy, manual in relation to the [***]
(including any amendments made by [***]) and the Intermediary’s internal
policies and practices on information technology security and data privacy
mentioned in Clause 17.2(vii);

 

  (ix) it and the Authorized Employees will respect the intellectual property
rights of [***] and the suppliers of [***] that contribute to the provision of
[***] (the “Suppliers”) and will not use the [***] (including without limitation
the fund price enquiry service, fund switching service, investment research and
analysis service) in any way that might infringe the propriety interests of
[***] and/or the Suppliers;

 

  (x) it will cooperate with and assist [***] on [***]’s system audits or
compliance reviews in relation to the use of the [***] by the Intermediary and
the Authorized Employees. It will forthwith submit reports and give undertakings
to [***] in this regard at the Intermediary’s own cost upon demand;

 

  (xi) it will observe all applicable laws or regulations in Hong Kong and in
the jurisdiction that it carries out its business in relation to the use of the
[***], including but not limited to data protection legislation, intellectual
property legislation and the obligations of not divulging to any third party,
except the data subject, any confidential information (including without
limitation any Client’s personal data) or proprietary information belonging to
[***] or the Suppliers;

 

  (xii) it and the Authorized Employees will, where the information obtained
from the [***] is: (a) personal data, comply with the Intermediary’s obligations
under Clause 6; and (b) Confidential Information, comply the Intermediary’s
obligations under Clause 10; and

 

  (xiii) it will, in addition to the indemnity given under Clause 9, indemnify
and keep [***] and all other members of [***] group and their respective
directors, officers, agents and employees indemnified from and against and in
respect of all losses, damages, liabilities, claims, costs and expenses which
may be suffered or incurred by any of them arising directly or indirectly out of
or in connection with the use or misuse of [***] by the Intermediary and/or any
Authorized Employees, including without limitation, any breach or non-compliance
with (a) this Clause 17; or (b) any [***]’s guidelines, rules, policies,
manuals, in whatsoever form, in relation to the [***]; or (c) the applicable
laws or regulations in Hong Kong and in the jurisdiction that the Intermediary
carries out its business in relation to the use of the [***].

 

17.3Where this Clause 17 makes references to obligations of, or restrictions on,
the Authorized Employees, the Intermediary is at ail times responsible for each
Authorized Employee’s compliance with those obligations and restrictions. The
Intermediary will use its best endeavors to procure each Authorized Employee
complies and acts in accordance with those obligations and restrictions.

 

17.4Both Parties recognize that all information, data, material and analysis
provided by the [***] (including without limitation the fund price enquiry
service, fund switching service, investment research and analysis service)
should be used for reference purposes only. [***] makes no guarantee that all
information, analysis and the underlying assumption(s) on which any analysis is
based on will be accurate, complete and current at all times. All such
information, data, material, analysis and the underlying assumption(s) are
subject to modification from time to time without notice or cause and should not
be taken as advice of any kind.

 

15

 

 

17.5[***], all other members of [***] group and their respective directors,
officers, agents and employees and the Suppliers make no representations or
warranty about the suitability, reliability, availability, timeliness, lack of
viruses or other harmful components, compatibility with the Intermediary’s, the
Authorized Employees’ or any other equipment/system used to login to the [***]
and accuracy of the information, data, material and service contained within the
[***] for any purpose. All such information, data, material and service are
provided “as is” without warranty of any kind and are to be used at the
Intermediary’s and the Authorized Employees’ own risk. [***], all other members
of [***] group and their respective directors, officers, agents and employees
and the Suppliers disclaim ail warranties and conditions with regard to all such
information, data, material, service provided by the [***] including all implied
warranties and conditions of merchantability, fitness for a particular purpose,
workmanlike effort, title and non-infringement.

 

17.6The Intermediary and the Authorized Employees specifically agree that [***]
shall not be responsible for any unauthorized access to, or alternation of, the
Intermediary’s and the Authorized Employees’ transmission or data, any material
or data sent or received or not sent or received, or any transactions entered
into through the [***]. The Intermediary and the Authorized Employees
specifically agree that [***] is not responsible or liable for (a) any
threatening, defamatory, obscene, offensive or illegal content of the [***]; or
(b) any conduct of any other party or any infringement of another’s rights,
including intellectual property rights; or (c) any content sent using and/or
included in the [***] by any third party.

 

17.7The Intermediary agrees and accepts that its use of the [***] is at its sole
risk and will not claim against [***], all other members of [***] group and
their respective directors, officers, agents and employees, and the Suppliers
for compensations for any losses, damages, liabilities, claims, costs and
expenses that may be suffered or incurred by the Intermediary arising directly
or indirectly out of or in connection with the use of [***] by the Intermediary
and/or the Authorized Employees. In no event shall [***] and/or the Suppliers be
liable for any direct, indirect, punitive, incidental, special, consequential
damages or any damages whatsoever including, without limitation, damages for
loss of use, data or profits, arising out or in any way connected with the use
or performance of the WA Portal, with the delay or inability to use the [***] or
related services, the provision of or failure to provide services, or for any
information, services through the [***], or otherwise arising out of the use of
the [***], whether based on contract, tort, negligence, strict liability or
otherwise, even if [***] or the Suppliers has been advised of the possibility of
damage. For the avoidance of any doubt, [***] and the Suppliers have no
responsibility or liability to the Intermediary, the Authorized Employees or any
third party in any aspects as to the use or misuse of the [***] and the
information contained within by the Intermediary and the Authorized Employees.
It the Intermediary is, or the Authorized Employees are, dissatisfied with any
services provided by the [***] or with any of the terms of use in relation to
the [***], without prejudice to the accrued rights or liabilities of either
Party under this Agreement, the sole and exclusive remedy of the Intermediary or
the Authorized Employees is to discontinue using the [***].

 

17.8The Intermediary agrees to (i) ensure and to use its best endeavors to
monitor the compliance of itself and the Authorized Employees with this Clause
17, any [***]’s guidelines, rules, policies, manuals, in whatsoever form, in
relation to the [***] and the applicable laws or regulations in Hong Kong and in
the jurisdiction that the Intermediary carries out its business in relation to
the use of the [***]; and (ii) give [***] undertakings of any kind in this
regard upon demand. If the Intermediary becomes aware of any breach or
non-compliance with (a) this Clause 17; or (b) any [***]’s guidelines, rules,
policies, manuals, in whatsoever form, in relation to the [***]; or (c) the
applicable laws or regulations in Hong Kong and in the jurisdiction that the
Intermediary carries out its business in relation to the use of the WA Portal by
itself and/or the Authorized Employees, the Intermediary agrees to take prompt
remedial action and report the incidents to [***] forthwith.

 



16

 

 

17.9Both Parties agree that [***] has rights to verify the Intermediary’s and
the Authorized Employees’ compliance with this Agreement relating to the use of
the [***] at all sites and for all environments in which the Intermediary and
the Authorized Employees use the [***] for any purpose. [***] may use an
independent auditor or [***]’s internal audit/compliance staff to assist with
such verification. The Intermediary agrees to create, retain, and provide to
[***] and its external or internal auditors or compliance staff written records
and information of any kind sufficient to provide auditable verification that
use of the [***] complies with this Agreement. [***] will notify the
Intermediary in writing if any such verification indicates that the Intermediary
is, and/or the Authorized Employees are, not in compliance with this Agreement.

 

17.10[***] reserves the right to terminate or limit or suspend the
Intermediary’s and/or the Authorized Employees’ access right to the [***] and/or
the availability of the [***] or the related service, in its sole and absolute
discretion, at any time without notice and cause. Upon the termination or
suspension of the intermediary’s and/or the Authorized Employees’ access right
to the [***], [***] shall have no obligation to maintain any content or to
forward any unread or unsent messages contained in the [***] to the Intermediary
or the Authorized Employees or any third party.

 

17.11[***] reserves the right to release current or past or future [***] user
information of the Intermediary and the Authorized Employees if [***] believes
that the Intermediary’s [***] account is being used to commit unlawful acts or
the information contained within the [***] is subpoenaed and/or [***] deems it
necessary and/or appropriate and such release of information is deemed to be a
permitted disclosure set out in Clauses 10.4(ii) and 10.4(iii) and does not
constitute a breach of [***]’s obligation in relation to confidentiality under
Clause 10.2.

 

17.12This Clause 17, except Clause 17.1, will survive the termination of this
Agreement for a period of 2 years.

 

18.Compliance with Anti-Corruption Laws

 

18.1The Parties to this Agreement shall not commit, authorize or permit any
action which would cause the Parties and/or the Parties’ affiliates to be in
violation of any applicable anti-bribery laws or regulations. This obligation
applies in particular to illegitimate payments to government officials,
representatives of public authorities or their associates, families or close
friends.

 

18.2Each Party agrees that it will neither offer or give, or agree to give, to
any employee, representative or third party acting on behalf of the other Party
nor accept, or agree to accept from any employee, representative or third party
acting on behalf of the other Party, any gift or benefit, be it monetary or
other, that the recipient is not legally entitled to with regard to the
negotiation, conclusion or performance of this Agreement.

 

18.3To the extent permitted by law, the Parties shall promptly notify each
other, if they become aware of or have specific suspicion of any corruption with
regard to the negotiation, conclusion or performance of this Agreement.

 

18.4In case any prohibited payments or gifts are made by one Party as stated
above, or if the other Party has reasonable cause to believe that such payments
or gifts have been or are being made, subject to Clause 11, the other Party may
terminate this Agreement with immediate effect.

 

19.Rights of Third Parties

  

19.1A person who is not a party to this Agreement has no right to enforce any
terms of this Agreement. The Contracts (Rights of Third Parties) Ordinance does
not apply to this Agreement.

 



17

 

 

IN WITNESS WHEREOF the authorized representatives of the respective Parties have
signed this Agreement the day and year first above written.

 

SIGNED by [***]    Chief Partnership Distribution Officer for and on behalf of 
    [***]    /s/ [***]  in the presence of:          

SIGNED by [***] for and on behalf of

YeeTah Insurance Consultant Limited

in the presence of: 

  [ex10-3_001.jpg]      Chief Executive     Lee Kwan Keung

 

18

